DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2021 has been entered.
Priority
This application is a 371 of PCT/US2018/024798 03/28/2018, which claims benefit of US Document No. 62/478,385 03/29/2017.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on July 7, 2021 in which Claim 3 is cancelled and Claims 1 and 17 are amended to change the breadth of the claims.  Claims 1, 2 and 4-23 are pending in the instant application, which will be examined on the merits herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Buchanan et al (US Publication No. 2010/0029927 A1, provided with the IDS filed 1/06/2020).
Applicants claim a film comprising a regioselectively substituted cellulose ester comprising: (i) a plurality of R1-CO- substituents; (ii) a plurality of R4-CO-substituents; and (ii) a plurality of hydroxyl substituents, 5wherein the degree of substitution of R1-CO- at the C2 position ("C2DSR1") is in the range of from about 0.2 to about 1.0, wherein the degree of substitution of R1-CO- at the C3 position ("C3DS R1") is in the range of from about 0.2 to about 1.0, wherein the degree of substitution of R1-CO- at the C6 position 10("C6DS R1") is in the range of from about 0 to about 0.5, wherein the degree of substitution of R4-CO- at the C6 position 10("C6DS R4") is in the range of from about 0.1 to about 1.0, wherein the degree of substitution of hydroxyl is in the range of from about 0 to about 2.6, and wherein R1 is chosen from (C1-20)alkyl; halo(C1-20)alkyl; (C2-20)alkenyl, (C3-7)cycloalkyl, (C6-20)aryl, wherein the aryl is unsubstituted or 15substituted by 1 to 6 R2 groups; or a 5- to 20 membered heteroaryl containing 1 to 3 heteroatoms independently selected from oxygen, sulfur, and nitrogen, wherein the heteroaryl is unsubstituted or substituted by 1 to 6 R3 groups, wherein R2 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, 20halo(C1-6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro, and wherein R3 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1-6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro, wherein R4 is chosen from (C1-20)alkyl; halo(C1-5)alkyl; (C2-20) alkenyl,   (C3-7)cycloalkyl, (C6-20)aryl, wherein the aryl is unsubstituted or substituted by 1 to 6 R5 groups; or monocyclic or bicyclic heteroaryl containing 1 to 3 heteroatoms independently selected from oxygen, sulfur, and nitrogen, wherein the heteroaryl is unsubstituted or substituted by 1 to 6 R6 groups, R5 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1-6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro, and R6 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1-6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro, and R1 and R4 are different.
film for cellulose propionates wherein Example 42.4 discloses a degree of substitution for propionate (DSPr) of 1.41, a PrC6 of 0.78, a PrC3 of 0.39, a PrC2 of 0.26, an AcC6 of 0.22, an AcC3 of 0.5, an AcC2 0.47 and Rth (589) of -17.4, which anticipate the film recited in instant Claim 1 when the degree of substitution of R1-CO- at the C2 position ("C2DSR1") is in the range of from about 0.2 to about 1.0 wherein R1 is represented as a (C1-20)alkyl, when the degree of substitution of R1-CO- at the C3 position ("C3DS R1") is in the range of from about 0.2 to about 1.0 wherein R1 is represented as a (C1-20)alkyl, when the degree of substitution of R1-CO- at the C6 position 10("C6DS R1") is in the range of from about 0 to about 0.5 wherein R1 is represented as a (C1-20)alkyl, and when the degree of substitution of R4-CO- at the C6 position 10("C6DS R4") is in the range of from about 0.1 to about 1.0 wherein R4 is represented as a (C1-20)alkyl.  Example 42.4 in TABLE 13 on page 37 of the Buchanan et al publication discloses the cellulose ester as having a DS of 2.61 wherein the remaining DS groups are hydroxyl groups.  The information disclosed in Example 42.4 in the Buchanan et al publication anticipates instant Claim 1.  The acetyl and propionyl groups disclosed in instant Claim 2 and Claim 4 are also anticipated by Example 42.4 of the Buchanan et al publication.
Response to Arguments
Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive.  Applicants amended Claim 1 to recite that R1 and R4 are different. This amendment and argument presented by Applicants are not persuasive since Examples 42.1 to 42.7 (C ) in TABLE 13 on page 37 of the Buchanan et al publication disclose acetate and propionate groups at the C6 positions of the cellulose esters, which indicates that the acetate and propionate groups at the C6 positions in the Buchanan et al publication discloses methyl and ethyl groups which are different, which is representative of the R1 and R4 positions recited at the C6 position of the instant invention, which is anticipated by the Buchanan et al publication. 
In the 4th paragraph of the Remarks, Applicant argue that Example 30 synthesize cellulose 2,3 benzoate propionate and Applicants indicated that it should be noted that 1CO- (C6DS<0.1) and the propionyl represents R4CO- (C6DS=0.1 to 1.0).  However, Applicants argument does not conform to Example 30 on page 89 of the instant specification titled-Procedure for Regioselective C6 Propionylation of 2,3 Substituted Cellulose Esters.  The analysis for Example 30 disclosed at lines 19 and 20 on page 89 discloses: DSPr:1.4; DSBz:1.5; C2DS: 0.9; C3DS: 0.9; C6DS: 1.0; MW: 120,12520 Da.  There is no indication in Example 30 that benzoyl represents R1CO- (C6DS<0.1). In fact, no example in the instant specification was found that demonstrated a particular compound disclosing R1CO- at the C6 position (C6DSR1CO-) is less than 0.1.
Accordingly, the rejection of Claims 1,2 and 4 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Buchanan et al (US Publication No. 2010/0029927 Al) is maintained for the reason of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 2 and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al (US Publication No. 2010/0029927 A1, provided with the IDS filed 1/06/2020).
Applicants claim a film comprising a regioselectively substituted cellulose ester comprising: (i) a plurality of R1-CO- substituents; (ii) a plurality of R4-CO-substituents; and (ii) a plurality of hydroxyl substituents, 5wherein the degree of substitution of R1-CO- at the C2 position ("C2DSR1") is in the range of from about 0.2 to about 1.0, wherein the degree of substitution of R1-CO- at the C3 position ("C3DS R1") is in the range of from about 0.2 to about 1.0, wherein the degree of substitution of R1-CO- at the C6 position 10("C6DS R1") is in the range of from about 0 to about 0.5, wherein the degree of substitution of R4-CO- at the C6 position 10("C6DS R4") is in the range of from about 0.1 to about 1.0, wherein the degree of substitution of hydroxyl is in the range of from about 0 to about 2.6, and wherein R1 is chosen from (C1-20)alkyl; halo(C1-20)alkyl; (C2-20)alkenyl, (C3-7)cycloalkyl, (C6-20)aryl, wherein the aryl is unsubstituted or 15substituted by 1 to 6 R2 groups; or a 5- to 20 membered heteroaryl containing 1 to 3 heteroatoms independently selected from oxygen, sulfur, and nitrogen, wherein the heteroaryl is unsubstituted or substituted by 1 to 6 R3 groups, wherein R2 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, 20halo(C1-6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro, and wherein R3 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1-6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro, wherein R4 is chosen from (C1-20)alkyl; halo(C1-5)alkyl; (C2-20) alkenyl,   (C3-7)cycloalkyl, (C6-20)aryl, wherein the aryl is unsubstituted or substituted by 1 to 6 R5 groups; or monocyclic or bicyclic heteroaryl containing 1 to 3 heteroatoms independently selected from oxygen, sulfur, and nitrogen, wherein the heteroaryl is unsubstituted or substituted by 1 to 6 R6 groups, R5 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1-6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or 6 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1-6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro.
The Buchanan et al publication discloses in TABLE 13 on page 37 the degree of substitution, carbonyl carbon relative degree of substitution and out-or-plane retardation (nm) for compensation film for cellulose propionates wherein Example 42.4 discloses a degree of substitution for propionate (DSPr) of 1.41, a PrC6 of 0.78, a PrC3 of 0.39, a PrC2 of 0.26, an AcC6 of 0.22, an AcC3 of 0.5, an AcC2 0.47 and Rth (589) of -17.4, which anticipate the film recited in instant Claim 1 when the degree of substitution of R1-CO- at the C2 position ("C2DSR1") is in the range of from about 0.2 to about 1.0 wherein R1 is represented as a (C1-20)alkyl, when the degree of substitution of R1-CO- at the C3 position ("C3DS R1") is in the range of from about 0.2 to about 1.0 wherein R1 is represented as a (C1-20)alkyl, when the degree of substitution of R1-CO- at the C6 position 10("C6DS R1") is in the range of from about 0 to about 0.5 wherein R1 is represented as a (C1-20)alkyl, and when the degree of substitution of R4-CO- at the C6 position 10("C6DS R4") is in the range of from about 0.1 to about 1.0 wherein R4 is represented as a (C1-20)alkyl.  Example 42.4 in TABLE 13 on page 37 of the Buchanan et al publication discloses the cellulose ester as having a DS of 2.61 wherein the remaining DS groups are hydroxyl falling within the range of from about 0 to about 2.6 as recited in instant Claim 1.  The information disclosed in Example 42.4 in the Buchanan et al publication embraces instant Claim 1.  The acetyl and propionyl groups disclosed in instant Claim 2 and Claim 4 are also embraced by Example 42.4 of the Buchanan et al publication. 
The Buchanan et al publication discloses in TABLE 13 on page 37 at Example 42.1 to 42.7 (C ) cellulose esters wherein the C2, C3 and C6 positions discloses degrees of substitution (DS) for acetate and propionate groups that embrace the degrees of substitution (DS) for the acetate and propionate groups disclosed in instant Claims 1,2 and 4. On page 3, paragraph no. [0065], the Buchanan et al publication discloses a general teaching for the molecular weight of cellulose esters ranging from about 55,000 to about 160,000, which embrace the molecular weight range from about 80,000 to 250,000 Da as recited in instant Claim 17. See Table 11 at Examples 41.2 to 41.6 wherein the degree of substitution for acetate (DSac) are 0.04, 
The instantly claimed regioselectively substituted cellulose ester of the instant claims differs from the regioselectively substituted cellulose ester mentioned above in the Buchanan et al publication by disclosing specific degrees of substitution of acyl groups having higher number of carbon atoms such as, for example, benzoyl and naphthoyl groups and derivatives thereof.
The process for making a regioselectively substituted cellulose ester in the Buchanan et al publication involve (a) dissolving cellulose in a carboxylated ionic liquid to thereby form a cellulose solution; (b) contacting the cellulose solution with at least two acylating reagents to thereby provide an acylated cellulose solution comprising a cellulose ester, wherein the cellulose ester comprises at least one acyl group donated by the carboxylated ionic liquid; wherein the acylating reagents are contacted consecutively in stages with the cellulose solution; (c) contacting the acylated cellulose solution with a non-solvent to cause at least a portion of the cellulose ester to precipitate and thereby provide a slurry comprising precipitated cellulose ester and the carboxylated ionic liquid; [0015] (d) separating at least a portion of the precipitated cellulose ester from the carboxylated ionic liquid to thereby provide a recovered cellulose ester and a separated carboxylated ionic liquid (see page 1, paragraph nos. [0012] - [0015]).  The Buchanan et al publication discloses that the acylating reagent can be added to the esterification zone and/or dissolution zone to help facilitate esterification of the dissolved cellulose in esterification (see paragraph no. [0062]). The Buchanan et al publication discloses that the term “acylating reagent” denotes any chemical compound capable of donating at least one acyl group to a cellulose. As used herein the Buchanan et al publication, the term "acyl group" denotes any organic radical derived from an organic acid by the removal of a hydroxyl group.  Buchanan discloses that the acylating reagent used in the invention thereof can be one or more C1 to C20 straight- or branched-chain alkyl or aryl carboxylic anhydrides, carboxylic acid halides, diketene, or acetoacetic acid esters. Examples of carboxylic anhydrides suitable for use as an acylating reagent in the Buchanan et al publication invention include, but are not limited to, acetic anhydride, propionic anhydride, butyric anhydride, isobutyric 2 to C9 straight- or branched-chain alkyl carboxylic anhydrides selected from the group consisting of acetic anhydride, propionic anhydride, butyric anhydride, 2-ethylhexanoic anhydride, and nonanoic anhydride (see paragraph no. [0097]).  The examples in TABLE 13 shows the ability of the process used in the Buchanan et al publication to control the degree of substitution at the C2, C3 and C6 positions of the cellulose and paragraph no. [0097]  in the Buchanan et al publication shows all the possible groups that can be used to esterify cellulose, which embraces the subject matter of instant Claims 1-17.   
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant(s) invention to replace the acetate and propionate groups disclosed in the Buchanan et al publication with acyl moieties of higher carbon number in view of their closely related structures and the resulting expectation of similar applications as protective and compensation films for liquid crystalline displays.	
Response to Arguments
July 7, 2021 have been fully considered but they are not persuasive.  Applicants amended Claim 1 to recite that R1 and R4 are different. This amendment and argument presented by Applicants are not persuasive since Examples 42.1 to 42.7 (C ) in TABLE 13 on page 37 of the Buchanan et al publication disclose acetate and propionate groups at the C6 positions of the cellulose esters, which indicates that the acetate and propionate groups at the C6 positions in the Buchanan et al publication discloses methyl and ethyl groups which are different, which is representative of the R1 and R4 positions recited at the C6 position of the instant invention, which is anticipated by the Buchanan et al publication. 
In the 4th paragraph of the Remarks, Applicant argue that Example 30 synthesize cellulose 2,3 benzoate propionate and Applicants indicated that it should be noted that benzoyl represents R1CO- (C6DS<0.1) and the propionyl represents R4CO- (C6DS=0.1 to 1.0).  However, Applicants argument does not conform to Example 30 on page 89 of the instant specification titled-Procedure for Regioselective C6 Propionylation of 2,3 Substituted Cellulose Esters.  The analysis for Example 30 disclosed at lines 19 and 20 on page 89 discloses: DSPr:1.4; DSBz:1.5; C2DS: 0.9; C3DS: 0.9; C6DS: 1.0; MW: 120,12520 Da.  There is no indication in Example 30 that benzoyl represents R1CO- (C6DS<0.1). In fact, no example in the instant specification was found that demonstrated a particular compound disclosing R1CO- at the C6 position (C6DSR1CO-) is less than 0.1.
Furthermore, Applicants amendment of molecular weight range in instant Claim 19 does not overcome the rejection of the claims over the Buchanan et al publication sine the Buchanan et al publication discloses a general teaching for the molecular weight of cellulose esters ranging from about 55,000 to about 160,000, which embraces the molecular weight range from about 80,000 to 250,000 Da that is recited in instant Claim 17.
Accordingly, the rejection of Claims 1, 2 and 4-17 under 35 U.S.C. 103 as being unpatentable over Buchanan et al (US Publication No. 2010/0029927 A1) is maintained for the reasons of record.

s 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al (US Publication No. 2010/0029927 A1, provided with the IDS filed 1/06/2020) as applied to claims 1-17 above, and further in view of Buchanan et al (US Publication 2012/0262650 A1, provided with the attached PTO-892).
Applicants claim a film comprising a regioselectively substituted cellulose ester wherein the film is a C+ film, a C- film, a reverse A film, or a NRZ film, the film having an out of plane retardation as measured at a wavelength of 589 nm, thickness of the film (“d”), the film as a uniaxially, biaxially, or 45 degree stretched film.
The information disclosed in the Buchanan et al ‘927 publication in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed film differs from the information disclosed in the Buchanan et al publication by claiming specific type of film, out of plane retardation as measured at a wavelength of 589 nm, thickness of the film (“d”), the film as a uniaxially, biaxially, or 45 degree stretched film.
	The Buchanan ‘650 publication discloses regioselectively substituted cellulose esters that are suitable for optical films having –A optical films and/or +C optical films (see abstract), which embraces instant Claim 18  The Buchanan ‘650 publication discloses the use of uniaxial optical films and biaxial films (see paragraph no. [0038], which embraces the uniaxially and biaxially film recited in instant Claim 22.  See line 3 of paragraph no. [0042] whereby the text disclose a waveplate having an Re of 270 nm, which embraces the Re of a film measured at the wavelength of 589 being in the range of from about 100 nm to about 300 nm  as recited in instant Claim 21. Also see line 4 paragraph no. [0042] whereby the text disclose the Rth being equal to 0 nm, which embraces Rth range of from -20 to 0 and  -1 to 1 recited in instant Claims 19 and 20. 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute cellulose ester film of the Buchanan ‘927 publication with cellulose ester films of specific optical properties in view of the recognition in the art, as evidenced by the Buchanan ‘650 publication, that the applications of such films can be used as compensation films for liquid crystalline displays in creating circular polarized light used in 3-D technology.
Response to Arguments
Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive. In view of the above arguments presented against the rejection of Claims 1-17, the rejection of Claims 18-23 under 35 U.S.C. 103 as being unpatentable over Buchanan et al (US Publication No. 2010/0029927 A1) as applied to Claims 1-17 above, and further in view of Buchanan et al (US Publication 2012/0262650 A1) is maintained for the reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claim 1, 2 and 4-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2 and 4-19 of copending Application No. 16/492,966 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to regioselectively substituted cellulose ester having a degree of substitution at the C2 and C3 positions of the cellulose that covers the range of 0.2 to 1.0 and the C6 position of the cellulose having a degree of substitution of less than 0.1 and wherein the groups at the C2, C3 and C6 positions of the cellulose include (Cl-20)aikyS; halofCI -20)aikyS; (C2-20)alkenyS, (C3- 7)cyc!oaikyl, (C6-20)aryl, wherein the aryl is unsubstituted or substituted by 1 to 6 R2 groups; or a 5- to 20 membered heteroary! containing 1 to 3 heteroatoms independently selected from oxygen, sulfur, and nitrogen, wherein the heteroaryl is unsubstituted or substituted 1 to 6 R3 groups.


Claim 1, 2 and 4-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3-22 of copending Application No. 16/492,964 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both  applications are drawn to regioselectively substituted cellulose ester having a degree of substitution at the C2 and C3 positions of the cellulose that covers the range of 0.2 to 1.0 and the C6 position of the cellulose having a degree of substitution of less than 0.1 and wherein the groups at the C2, C3 and C6 positions of the cellulose include (C1-20}alkyl; halo(CI -6}alkyl; (C1-6)alkoxy, halo(C1-6)alkoxy, halo, (C3-7)cycloalkyl, (C6-1o)aryl, or nitro.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623